Citation Nr: 1502937	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  14-12 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral foot disability.  

2.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to an initial compensable rating for right ear hearing loss.  

4.  Entitlement to an effective date, prior to June 8, 2012, for the grant of service connection for hearing loss in the right ear.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to October 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of October 2009 and August 2013 rating decisions of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2014.  He waived initial agency of original jurisdiction (AOJ) consideration of additional evidence submitted.  

An August 2014 rating decision, reflects that the claim of service connection for a bilateral foot condition was reopened and denied on the merits.  A September 17, 2014 statement in the electronic record requesting reconsideration is reasonably construed as a notice of disagreement (NOD) with the decision.  See Ortiz v. Shinseki, 23 Vet. App. 353, 360 (2010) (noting that mere dissatisfaction is the essence of a NOD).  The filing of a NOD confers jurisdiction on the Board, and the next step is for the AOJ to issue a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Thus, the issue is reflected on the title page.

The September 17, 2014, VA Form 21-526b, also reflects that the Veteran is seeking Aid & Attendance.  This issue has not been adjudicated by the AOJ and the Board does not have jurisdiction over it.  Thus, the issue is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The issues of whether new and material evidence has been submitted to reopen a claim for a bilateral foot disability, service connection for left ear hearing loss, and entitlement to an initial compensable rating for right ear hearing loss being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a February 2003 rating decision, the RO denied entitlement to service connection for hearing loss; the Veteran was notified of the decision and his appellate rights but did not file a NOD.  

2.  In a February 2007 rating decision, the RO denied reopening the claim for service connection for hearing loss; the Veteran was notified of the decision and his appellate rights but did not file a NOD.

3.  On June 5, 2009, the Veteran filed a petition to reopen his claim of entitlement to service connection for hearing loss.  

4.  In an October 2009 rating decision, the RO denied reopening the claim for service connection for hearing loss; however, resolving doubt in the Veteran's favor, he was not notified of the October 2009 decision and his appellate rights.  

5.  In an August 2013 rating decision, the RO granted service connection for hearing loss in the right ear, effective June 8, 2012.  

6.  The evidence of record does not reflect that the Veteran filed an application to reopen the previously denied claim of service connection for hearing loss prior to June 5, 2009.


CONCLUSION OF LAW

The criteria for an effective date of June 5, 2009, and no earlier, for the grant of service connection for hearing loss in the right ear have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The appeal arises from the Veteran's disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c). 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  The issue turns on whether a previous denial was final and when the Veteran filed a claim to reopen.  All available relevant records pertaining to this issue have been associated with the claims file.  Thus, VA's duty to assist has been met for this claim.


II. Effective Date

The Veteran seeks an earlier effective date for the grant of service connection for hearing loss in the right ear.  An August 2013 rating decision reflects the effective date assigned for hearing loss on the right is June 8, 2012, noted to be the date of the application to reopen the claim.  

The effective date for an award of disability for reopened claims shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(r) (2014).

The United States Court of Appeals for Veterans Claims (Court) has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005).  In Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2014).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

The Veteran filed an application to reopen the claim of service connection for hearing loss in June 2009.  The October 2009 rating decision reflects the RO's determination that new and material evidence had not been presented and the claim was not reopened.  Although the October 2009 rating decision and notice of appellate rights were mailed to the Veteran that same month, the decision and notice were sent to an old address.  

The Board notes that although the Veteran's January 2009 request for copies of his medical records reflects a mailing address beginning with 3315, his June 2009 request for service treatment records reflects a mailing address beginning with 3318.  Nevertheless, in July 2009, the RO mailed copies of the VA and service treatment records to the Veteran at the address at 3315.  The records were returned undelivered.  

That same month, the Veteran's claims file was transferred to the RO in Reno.  In response to the RO's October 2009 inquiry, the Postmaster informed that the address beginning with 3315 was "vacant."  Thereafter, the RO mailed the October 2009 rating decision and notice of appellate rights to the Veteran at one of his previous addresses in a different state.  There is no indication that the rating decision and notice of appellate rights was sent to the address beginning with 3318.  

Resolving doubt in the Veteran's favor the Board finds he was not notified of the October 2009 rating decision or of his appellate rights, to which he is entitled.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Thus, the October 2009 rating decision did not become final with respect to service connection for hearing loss in the right ear.  See 38 C.F.R. § 3.103(b)(1) (2014); Ingram v. Nicholson, 21 Vet. App. 232, 241, (2007) (VA decision does not become final if veteran not notified of the decision and his appellate rights). 

The effective date of an evaluation and award of compensation based on a claim reopened after final disallowance is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  Thus, the effective date for the grant of service connection for hearing loss on the right is June 5, 2009, the date the application to reopen the claim of service connection for hearing loss was filed.  

Although an earlier effective date is warranted in this case, an even earlier effective date prior to June 5, 2009, is not warranted for the grant of service connection for hearing loss in the right ear.  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose, whichever is later.  Otherwise, any subsequent grant of benefits cannot be any earlier than the receipt of the eventually-filed claim.  38 C.F.R. § 3.400(b)(2).  

The record reflects that the Veteran filed an initial claim for hearing loss in September 2002.  Although he indicated at the hearing that he filed a claim for hearing loss prior to 2002, the only other claim filed prior to 2002 pertained to a dental condition.  The VA Form 21-526 attached to the correspondence from the Veteran's representative in June 2006 indicates that the only previously filed claim for any benefit with VA were for Veterans Educational Assistance and Dental or outpatient treatment.  In addition, in the June 2006 claim, the Veteran referenced only the September 2002 claim.  Regardless, in a February 2003 rating decision, service connection for hearing loss was denied, and a February 2007 rating decision reflects the AOJ's determination that new and material evidence had not been presented to reopen the claim of service connection for hearing loss.  The Veteran did not appeal the February 2003 or the February 2007 decision.  Moreover, no additional material evidence was received between February 2007 and February 2008.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The February 2003 and February 2007 rating decisions thereby became final.

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014).  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a) (2014).  The Board notes that there has been no assertion of CUE.  

With respect to the Veteran's contention in his June 2006 claim that he did not receive notice of the February 2003 rating decision or his appellate rights, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it must be presumed that VA properly discharged its official duties by properly handling claims or appeals submitted by the Veteran, including by providing the Veteran notice of the rating decisions and his right to appeal such decisions.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  However, statements made by the Veteran are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  Rather, the claims file shows that the RO issued the February 2003 rating decision and provided notice of the decision and the Veteran's appellate rights that same month to his address of record.  Similarly, and although the Veteran indicated at the hearing that was not notified of the February 2007 rating decision or his appellate rights, the record reflects that the RO issued the February 2007 rating decision and provided notice of the decision and the Veteran's appellate rights in March 2007.  The Board finds that, unlike the October 2009 decision, the Veteran was properly notified of both the February 2003 and February 2007 rating decisions and his appellate rights.  

The Board notes that although the Veteran submitted copies of service treatment records, the records do not pertain to hearing loss and are duplicates of those already of record.  The Veteran's service treatment records were associated with the claims file in February 2003.  Thus, 38 C.F.R. § 3.156(c) is not applicable.  

To the extent that the record raises the question of whether the doctrine of equitable tolling is applicable, and it is an evolving area of VA jurisprudence, current jurisprudence indicates that the time period for filing a notice of disagreement is also not subject to equitable tolling.  In Henderson ex rel. Henderson v. Shinseki, 131 S.Ct. 1197, 1198 (2011), the United States Supreme Court affirmed that statutory jurisdictional requirements are not subject to equitable tolling exceptions created by courts; rather, only claims processing rules without jurisdictional consequences are subject to equitable tolling.  See also Bowles v. Russell, 551 U.S. 205 (2007). 

The Board concludes that the requirement that a claimant file a timely notice of disagreement is a jurisdictional predicate to the Board's adjudication of a matter.  The Board has jurisdiction over appeals from all questions of law and fact necessary to a decision by the VA Secretary under a law that affects the provision of benefits by the Secretary to veterans and their dependents or survivors.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.101, 20.200.  A claimant may initiate an appeal to the Board from an unfavorable decision by the Secretary by filing a notice of disagreement.  38 U.S.C.A. § 7105(a) (West 2014).  The statute provides that the notice of disagreement "shall" be filed within one year of the mailing of notification of the unfavorable decision.  38 U.S.C.A. § 7105(b)(1).  The statute further provides that if the claimant does not file a notice of disagreement within the one-year period, the decision "shall become final."  Id.  If a timely notice of disagreement is filed, however, the claimant completes the appellate process by submitting a substantive appeal after a statement of the case is furnished in accordance with 38 U.S.C.A. § 7105(d)(3).

In Percy v. Shinseki, 23 Vet. App 37 (2009), the Court noted that, although Congress used "permissive language" in the statute for filing a substantive appeal (38 U.S.C.A. § 7105(d)(3) ), the language used by Congress in enacting the statute for filing a notice of disagreement was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a notice of disagreement had not been filed, but not where a substantive appeal had not been filed.  Id. at 44, citing Act of Sept. 19, 1962, Pub. L. No. 87-666, 76 Stat. 553 (enacting both NOD and substantive appeal requirements).  The Court specifically noted that "[t]he permissive language of section 7105(d)(3) stands in stark contrast to the statutory language mandating that claimants file a timely NOD: notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination" and "[i]f no notice of disagreement is filed . . . within the prescribed period, the action or determination shall become final."  See also Manlincon, 12 Vet. App. at 240 (indicating that a NOD is a jurisdiction-conferring document that required remand rather than referral).  For these reasons, the Board finds that the filing of a NOD is jurisdictional, thus not subject to the equitable tolling doctrine; therefore, there is no basis upon which to assign an effective date earlier than June 5, 2009, based on the any equitable tolling assertions raised.  

Even assuming, arguendo, that equitable tolling was available in a case such as this one, in which no NOD was filed, the Board finds there would be no basis to apply equitable tolling.  Recently, the Federal Circuit held that equitable tolling applies when a claimant shows (1) an extraordinary circumstance; (2) that it caused an inability to file during the requested tolling period; and (3) diligence during the requested tolling period.  Checo v. Shinseki, 748 F.3d 1373, 1378 (Fed. Cir. 2014).  If shown, the "clock stops" and the requested period is not counted against the time-period for filing.  Id.

The record indicates that the Veteran is currently homeless, and although Checo stated that homelessness is an extraordinary circumstance that may justify equitable tolling, the evidence does not establish that homelessness caused an inability to file during any potentially relevant tolling period.  The Veteran has had representation, and filed various documents in June 2006 in association with his application to reopen the claim, to include a request to review his records and a financial status report, and in January 2008, he requested a copy of his medical records.  The only NOD with respect to hearing loss was the February 2014 NOD with the August 2013 rating decision establishing an effective date of June 8, 2012 for the grant of service connection for hearing loss in the right ear.  Thus, a theory of equitable tolling would not result in an earlier effective date.

In sum, resolving reasonable doubt in the Veteran's favor, the evidence is in favor of an effective date of June 5, 2009, and no earlier, for the grant of service connection for hearing loss in the right ear.  An effective date of June 5, 2009, for the grant of service connection for hearing loss in the right ear is warranted.  


ORDER

An effective date of June 5, 2009, for the award of service connection for hearing loss in the right ear is granted.  


REMAND

The Veteran seeks service connection for left ear hearing loss.  Although the August 2013 VA examination reflects normal hearing on the left, at the Board hearing, the Veteran testified to having increased difficulty hearing in the left ear since the VA examination.  A VA examination is warranted to determine whether the Veteran has current left ear hearing loss.  

With respect to a higher rating for service-connected right ear hearing loss, the Veteran asserts that his symptoms are worse than since the last VA examination in August 2013, and VA treatment records in December 2014 reflect higher pure tone thresholds at the relevant frequencies based on Auditory Steady State Response (ASSR) examination results.  On remand, the Veteran is to be afforded a VA examination to assess the current severity of his service-connected right ear hearing loss.

In December 2014 VA Form 21-526EZ in the electronic file, the Veteran indicated he has had recent treatment for hearing loss.  VA has a duty to assist in obtaining relevant records.  

In September 2014, the Veteran submitted a NOD with the denial of service connection for a bilateral foot disability in the August 2014 rating decision.  The RO has not issued a SOC with respect to the issue.  The claim must be remanded for issuance of a SOC.  See Manlincon, 12 Vet. App. at 238.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete VA treatment records dated since December 2014.  

2.  Issue a SOC regarding service connection for a bilateral foot disability.  The issue is to be certified to the Board only if a timely substantive appeal is received.

3.  Thereafter, schedule the Veteran for a VA hearing examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests, including to determine whether the Veteran has current left ear hearing impairment for VA purposes under 38 C.F.R. § 3.385.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any hearing loss in the left ear is related to his active service, or is caused by or aggravated by service-connected right ear hearing loss or tinnitus.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

Further, an opinion addressing the nature and severity of the Veteran's right ear hearing loss is to be provided.  In addition to objective test results, the examiner should fully describe the functional effects caused by the right ear hearing disability, as well as the impact of such on the Veteran's employability.  The examiner should also address whether, and to what extent, the Veteran's hearing loss decreases his ability to communicate effectively with other people.  In addressing the functional effects of the Veteran's right ear hearing loss on his occupational functioning generally, the examiner should consider his employment history, educational background, and day-to-day functioning in relation to his hearing loss.

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sough remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


